t c memo united_states tax_court estate of mark r woodward deceased lillian h woodward executrix and lillian h woodward petitioners v commissioner of internal revenue respondent docket no filed date victor f keen for petitioners john aletta for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge respondent determined deficiencies in petitioners' federal income taxes and additions to tax for the taxable years as follows year deficiency additions to tax sec sec sec_6653 a a a sec dollar_figure big_number --- --- dollar_figure --- --- --- dollar_figure dollar_figure big_number --- --- percent of the interest due on dollar_figure percent of the interest due on dollar_figure percent of the interest due on dollar_figure respondent also determined that petitioners are liable for the increased rate of interest under sec_6621 for the taxable years and after concessions by the parties the only issue remaining unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner estate of mark r woodward deceased concedes all of the determinations set forth in the notice_of_deficiency except for the additions to tax under sec_6659 for the taxable years and for the taxable years and petitioner lillian h woodward petitioner concedes that if petitioner is not an innocent spouse then she is liable for the deficiencies in tax and additions to tax under sec_6653 sec_6653 and sec_6653 and the increased rate of interest under sec_6621 as determined by respondent for the taxable years and petitioner concedes that she is liable for the deficiencies in tax and additions to tax as determined by respondent for the taxable years and respondent concedes that petitioners are not liable for the addition_to_tax under sec_6659 for decision is whether petitioner lillian h woodward petitioner qualifies for relief as an innocent spouse under sec_6013 for the taxable years and findings_of_fact some of the facts have been stipulated and they are so found petitioners resided in shaker heights ohio at the time their petition was filed with the court general background petitioners were married at all relevant times from to petitioners timely filed joint individual federal_income_tax returns petitioner received a bachelor's degree in history from the university of california at los angeles thereafter petitioner worked for a suburban newspaper for approximately years petitioner then entered the u s coast guard at some point petitioner married mark r woodward and remained married to him until his death in petitioner and mr woodward had three children although petitioner did not work outside the home while she raised her children she resumed working in as a customer service representative for the higbee company a department store in cleveland ohio petitioner worked for the higbee co until her duties as a customer service representative included tracing deliveries and answering customers' questions that could not be handled on the floor by a salesperson petitioner earned dollar_figure in working as a customer service representative mr woodward attended the university of illinois for years but did not obtain a college degree during the taxable years at issue mr woodward worked as a district sales manager for the master builders division of the martin-marietta corp mr woodward retired in petitioner and mr woodward maintained a joint checking account for the taxable years through prior to mr woodward's retirement petitioner and mr woodward shared the clerical tasks concerning household expenses for example both mr woodward and petitioner paid the mortgage and utility bills however mr woodward was responsible for the family's financial planning including tax preparation after his retirement mr woodward managed the family's financial affairs including paying household expenses without the help of petitioner mr woodward recorded family financial matters on his computer petitioner did not know how to operate the computer on date mr woodward invested in a tax_shelter promoted by saxon energy corp saxon thomas graham of graham associates introduced mr woodward to the saxon energy investment petitioner knew mr woodward was considering making an investment with graham associates but did not know anything specifically about the saxon tax_shelter when petitioner's signature was needed on the investment documents mr woodward see schillinger v commissioner tcmemo_1990_640 affd per order 1_f3d_954 9th cir discussing the saxon energy program in some detail signed her name petitioner was not aware that her husband was signing the saxon documents on her behalf mr woodward's actions were consistent however with petitioners' arrangement for mr woodward to manage the financial planning although mr woodward did not discuss the saxon investment with petitioner he did not conceal his business activities or the family's financial affairs from her on their joint income_tax return for the taxable_year petitioners reported the putative income_tax consequences of their saxon investment including claimed schedule c deductions totaling dollar_figure and a claimed investment_tax_credit in the amount of dollar_figure concurrently with the filing of their return petitioners filed form_1045 application_for tentative refund which generated refunds by carrying back unused investment tax_credits of dollar_figure dollar_figure and dollar_figure to the taxable years and respectively mr woodward prepared the joint returns for and graham associates prepared the joint returns for and petitioner signed each of the income_tax returns that she and mr woodward filed with the internal_revenue_service irs petitioner also signed the form_1045 application_for tentative refund filed with the irs petitioner trusted mr woodward to handle their financial matters including tax_return preparation mr woodward signed petitioner's name on most of the saxon documents including the lease application the business adviser's questionnaire the lease agreement and the election to pass investment_tax_credit from lessor to lessee thus when mr woodward requested that petitioner sign the income_tax returns and application_for refund she did so without examining them and without hesitation mr woodward died in petitioner was the sole beneficiary of his estate during their marriage petitioner and mr woodward did not live extravagantly nor did their standard of living vary dramatically over the course of their marriage in petitioners sold their home and rented an apartment petitioners did not purchase any big ticket items in or at some point in or petitioners leased a chevrolet nova automobile the income_tax returns on their joint income_tax returns for through petitioner and mr woodward reported total income and income_tax as follows year total income income_tax dollar_figure dollar_figure dollar_figure dollar_figure 1dollar_figure big_number big_number --- without regard to the claimed investment_credit carryback from in the amount of dollar_figure without regard to the claimed investment_credit carryback from in the amount of dollar_figure without regard to the claimed investment_credit carryback from in the amount of dollar_figure a return petitioner and mr woodward attached a schedule c to their income_tax return for the schedule c revealed that the proprietorship's main business activity was investments and reported negative gross_income in the amount of dollar_figure in respect of frozen confection of ohio the schedule c claimed total deductions in the amount dollar_figure of the dollar_figure claimed deductions at least dollar_figure were claimed in respect of the saxon investment in this regard petitioners claimed a dollar_figure deduction as an equipment lease expense and dollar_figure for management expenses a net_loss in the amount of dollar_figure was then claimed on the schedule c and was used to dramatically reduce income reported from other sources petitioners ultimately reported negative taxable_income in the amount of dollar_figure and claimed a refund of all of the income_tax withheld from their compensation petitioner and mr woodward also attached form_3468 computation of investment_credit to their income_tax return for in part ii of form_3468 petitioner and mr woodward claimed an unadjusted_basis in their investment_property in the amount of dollar_figure based upon this value petitioners claimed an investment_credit in the amount of dollar_figure of this amount petitioners used dollar_figure in and carried back dollar_figure dollar_figure and dollar_figure to and respectively the application_for tentative refunds in or about early date petitioner and mr woodward filed form_1045 application_for tentative refund the form_1045 the business name of the investment was not disclosed however the form_3468 relates to saxon claimed refunds in the amount of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively the notice_of_deficiency in the notice_of_deficiency respondent disallowed the saxon deductions claimed by petitioners on their schedule c for equipment_leasing and management expenses in the amount of dollar_figure in the notice_of_deficiency respondent also disallowed the investment_tax_credit claimed by petitioners on form_3468 in the amount of dollar_figure ultimate finding of fact in signing the joint income_tax return for and the application_for refund petitioner had reason to know that there were substantial understatements of tax attributable to grossly_erroneous_items background opinion the parties have resolved all of the issues in this case except whether petitioner qualifies for relief as an innocent spouse under sec_6013 for the taxable years in issue sec_6013 permits a husband and wife to file a joint income_tax return this is a valuable privilege because the filing of a joint_return generally serves to decrease the spouses' overall tax_liability sec_1 the privilege of filing a joint income_tax return does not come without a price however thus as a general_rule spouses who file joint income_tax returns are jointly and severally liable for the full amount of tax due on the combined incomes sec_6013 joint_and_several_liability applies even under circumstances where one spouse may be far less informed about the contents of the return than the other 57_tc_373 however the general_rule is somewhat mitigated by the innocent spouse provisions of sec_6013 sec_6013 relieves a spouse of liability to the extent provided by the statute for tax including interest penalties and other_amounts if each of the following four requirements is satisfied a joint federal_income_tax return was filed by the spouses there is a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse in signing the return the putative innocent spouse neither knew nor had reason to know of such substantial_understatement and taking into account all the facts and circumstances it would be inequitable to hold the putative innocent spouse liable for the deficiency attributable to the understatement sec_6013 if the substantial_understatement is attributable to any claim of a deduction credit or basis by the other spouse in an amount for which there is no basis in fact or law then an additional requirement must be satisfied namely the substantial_understatement must exceed a specified percentage of the putative innocent spouse's adjusted_gross_income for the preadjustment year sec_6013 the putative innocent spouse has the burden of proving that each of the foregoing requirements is satisfied rule a 94_tc_126 affd 992_f2d_1132 11th cir failure to satisfy any of the requirements will preclude a holding that the putative innocent spouse is entitled to relief under sec_6013 872_f2d_1499 11th cir affg tcmemo_1988_63 the parties agree that petitioner and mr woodward filed joint income_tax returns for the taxable years through the parties also agree that the credits claimed by petitioner and mr woodward for the taxable years and are grossly_erroneous_items giving rise to understatements of tax for those years although it is far from apparent we shall proceed on the basis that the grossly_erroneous_items were items of mr woodward further the parties agree that the substantial understatements of tax exceeded the requisite percentage of income in the preadjustment year therefore in order to be relieved of liability as an innocent spouse petitioner must prove in signing the income_tax return for and the application_for refund she neither knew nor had reason to know of the substantial understatements of tax on her refund claims for and and it would be inequitable to hold her liable for the deficiencies attributable to such understatements sec_6013 and d knowledge or reason to know of the substantial_understatement petitioner must show that she did not know or have reason to know of the substantial understatements attributable to her husband's tax_shelter investment when she signed the return and application_for refund filed in a actual knowledge we must first decide whether petitioner had actual knowledge of the understatements when she signed the return and the application_for refund respondent does not contend that petitioner knew about the understatements at that time the record does not contain any evidence indicating that petitioner had actual knowledge of the understatements thus we find that petitioner did not have actual knowledge of the understatements when she signed the return and application_for refund b reason to know we must next decide whether petitioner had reason to know of the substantial understatements of income_tax when she signed the return and application_for refund filed in respondent contends that petitioner had reason to know of the understatements caused by the saxon investment_tax_credit carrybacks for the following reasons we agree with respondent that petitioner had reason to know of the substantial understatements of tax at the critical time and that therefore petitioner does not qualify for relief as an innocent spouse the standard to be applied in determining whether a taxpayer had reason to know is whether a reasonably prudent person under the circumstances of the person claiming innocent spouse relief at the time of signing the return or other relevant document could be expected to know that the tax_liability was erroneous or that further investigation was warranted 780_f2d_561 6th cir affg in part revg in part and remanding tcmemo_1984_310 509_f2d_162 5th cir bokum v commissioner supra pincite 72_tc_1164 whether a reasonable person under the circumstances of the taxpayer at the time of signing the return or other relevant document could be expected to know of a substantial_understatement is a question of fact 826_f2d_1379 4th cir affg tcmemo_1986_149 courts have considered a variety of factors in deciding whether a taxpayer had reason to know of a substantial_understatement these factors may also give a taxpayer a duty to inquire as to the existence of an understatement which if not satisfied may lead to the conclusion that the taxpayer had reason to know of the understatement pettinato v commissioner tcmemo_1995_ no single factor controls id accordingly we consider the following factors in deciding whether petitioner had reason to know of or a duty to inquire with respect to the understatements of income_tax at issue here i petitioner's level of education in the instant case petitioner is a college graduate an individual with petitioner's education and experience can reasonably be expected to question an application_for refund that purports to eliminate all federal_income_tax liability for previous taxable years we conclude that petitioner's educational level was such that if she had examined the income_tax return or application_for refund she would have recognized that substantial understatements might exist or that further investigation was warranted ii petitioner's involvement in the family's financial affairs another factor to consider is petitioner's involvement in the family's financial affairs petitioner and mr woodward maintained a joint checking account prior to mr woodward's retirement petitioner shared responsibilities in matters relating to household expenses such as paying bills after his retirement and for the year in question mr woodward was responsible for both the family's financial planning and for all matters concerning household expenses mr woodward did not prevent petitioner from taking part in financial matters rather petitioner chose not to participate in the financial affairs and trusted her husband to handle them as petitioner shifted the responsibility for financial matters to mr woodward she cannot claim a lack of knowledge of these affairs as a basis for receiving innocent spouse protection where she was under a duty to inquire into the legitimacy of the tax deductions and credits claimed although petitioner could not operate the computer on which the financial records were kept she could have asked her husband to help her gain access to the records nothing in the record indicates that mr woodward would have objected to making the records more easily available to petitioner iii unusual or lavish expenditures in comparison to the standard of living in prior years we accept petitioner's testimony that she and mr woodward did not live extravagantly nor did their standard of living vary dramatically over the course of their marriage we take note however that their standard of living from forward was financed at least in part by their federal_income_tax refunds from and iv the culpable spouse's evasiveness concerning the family's finances although the record shows that mr woodward did not tell petitioner specifically about the tax_shelter investment he did not conceal the facts about the business transaction the following exchange between petitioners' attorney and petitioner illustrates the nature of the financial relationship between petitioner and mr woodward q a q a q with respect to the investments that were made i think you've testified that your husband was really responsible for those matters did your husband ever ask your permission with respect to making investments no did he ever seek your advice or your approval in making investments no mostly i didn't understand any financial deals or whatever you call it and the reason -- you may have just answered -- the reason that he did not ask you for your advice or necessarily tell you what he was doing was what a q well because i wouldn't have understood it in the first place so you didn't have a problem with that arrangement that he was not hiding things from you he was just -- a no i trusted him and he trusted me petitioner chose to rely on mr woodward regarding financial matters v large deductions or credits that substantially eliminate taxable_income this factor is particularly significant in this case large deductions or credits particularly those that completely or substantially eliminate taxable_income may give a taxpayer reason to know that an understatement exists or a duty to inquire as to the legitimacy of the deduction or credit pettinato v commissioner supra by failing to examine the return and the application_for refund petitioner chose to ignore facts that would have given her reason to know of the substantial understatements even the most cursory perusal of the application_for refund would have revealed claims for refunds for all federal income taxes paid in and a reasonably prudent person in petitioner's position would have certainly questioned the legitimacy of these refunds petitioner by declining to do so failed in her duty_of inquiry by failing her duty_of inquiry petitioner is charged with constructive knowledge of the substantial understatements appearing in the income_tax returns see 25_f3d_1289 5th cir by signing the return the putative innocent spouse undertook responsibility for it which she cannot escape by simply ignoring its contents affg tcmemo_1993_252 see also lauer v commissioner tcmemo_1994_579 a taxpayer is not permitted to obtain the benefits of sec_6013 by turning a blind eye to--by preferring not to know of--facts clearly within his or her grasp or fully disclosed on a return that the taxpayer signed mccomb v commissioner tcmemo_1994_577 a spouse may not obtain protection as an innocent spouse in deduction cases by turning a blind eye to facts fully disclosed on a return which if she had looked at the return would reasonably have put her on notice that further inquiry was needed conclusion we hold that petitioner in signing the federal_income_tax return and application_for refund had reason to know within the meaning of sec_6013 of the substantial understatements of income_tax for and because we so hold we need not address whether it would be equitable or inequitable to hold petitioner liable for the deficiencies in tax attributable to those understatements in view of the foregoing we sustain respondent's determination that petitioner is liable for the deficiencies in tax and additions to tax as set forth in the notice_of_deficiency sec_6013 in order to give effect to our disposition of the disputed issue as well as the parties' concessions decision will be entered for respondent except as to the addition_to_tax under sec_6659 for the taxable years and
